Title: To Thomas Jefferson from Edward Smith, 12 March 1806
From: Smith, Edward
To: Jefferson, Thomas


                        
                            Respected President
                            
                            Stonington March 12th 1806
                        
                        Understanding that there is a petition, before Congress, the present Session to have this Port, together with
                            Mystic, which is contiguous, and Pawcatuck in the State of Rhode Island made into a District and this to be the Port of
                            Entry Should the Petition be granted the Appointment of a Collector will next follow, It is with real diffidence I write
                            on a Subject wherein myself is concern’d but being a Citizen remote, it is not probable my character is known to you,
                            therefore Pray it may be thought a Sufficient apology for my soliciting to be appointed Collector—as to the propriety, of
                            my solicitation, Generally, humbly beg leave to refer you to Gideon Granger Esq. I have some Acquaintance with Gurdon, S,
                            Mumford member from New York, and the members from Connecticut generally, Bonds requir’d for my faithful performance can
                            be procur’d, should this meet with your approbation and the honour of the Appointment fall on me, I should be greatly
                            gratified. I remain with due respect and Esteem Your Humble Servt.
                        
                            Edward Smith
                            
                        
                    